 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:03-cr-05045-DAD
12                       Plaintiff,
13           v.                                        ORDER DIRECTING CLERK TO DISBURSE
                                                       MONIES FROM UNCLAIMED FUNDS
14    DEWAYNE ANTHONY DAVIS,                           ACCOUNT
15                       Defendant.
16

17          On November 10, 2003, the court entered an amended judgment and commitment as to

18   defendant Dewayne Anthony Davis, which included an order that defendant make restitution to

19   payees Citibank, Union Bank and California Federal Bank. (Doc. No. 16 at 5.) One or more of

20   the victims named in this order contacted the court’s financial department to provide their

21   updated address. The Clerk of the Court is hereby directed to disburse monies held in the court’s

22   unclaimed funds account to the victim(s) at the updated address now on file with the court’s

23   financial department.

24   IT IS SO ORDERED.
25
        Dated:     March 13, 2019
26                                                     UNITED STATES DISTRICT JUDGE

27

28
                                                       1
